Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, drawn to claims 9-17 in the reply filed on February 8, 2022 is acknowledged.  The traversal is on the ground(s) that a search and/or understanding of Group II inherently (necessarily) involves the search and/or understanding of Group I. This is not found persuasive because the invention of Group I includes functionally different steps, including robotically inserting a cutter to make bone cuts in at least one of first and second vertebrae, whereas the invention of Group II is related towards registering and determining position data using a trial instrument.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2017/0265774 to Johnson et al.
As to Claim 9, Johnson discloses a surgical method (1500) for robot (100) assisted intervertebral disc prosthesis (10) placement [0006-0007]. The method comprises identifying positions of first and second vertebrae (2001, [0133]) and generating and storing position data (1910) for the positions of the 
As to Claim 10, Johnson discloses a surgical method wherein the initial registration position is adjusted during the sequential delivery of the plurality of instruments and an adjusted registration position is used for delivery of subsequent instruments [0134-0136]. 
As to Claim 13, Johnson discloses a surgical method wherein robot delivers the plurality of instruments to the registration position with an accuracy within less than 0.5 mm [0118-0120].
As to Claim 14, Johnson discloses a system for robot (100) assisted intervertebral disc (10) prosthesis placement [0006-0007]. The system comprises a 3D modeling system [0083-0084] for creating a 3D model of first and second vertebra (2001, [0133]) adjacent the disc space and identifying positions of the first and second vertebrae and generating and storing position data (1910) for the positions of the first and second vertebrae [0133], a computing system (408) for storing and processing the 3D model and the position data [0083-0084],  a robot (100), a plurality of instruments (608) including sizing templates, trials, cutters or placement instruments for intervertebral disc prostheses [0135], wherein each of the plurality of instruments is configured to be connected to the robot [0044, 0046], and an interface on the computing system configured to allow the surgeon to sequentially deliver the plurality of instruments with the robot to a registration position [0061, 0083, 0134].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0265774 to Johnson et al. in view of U.S. Patent Pub. No. 2011/0306873 to Shenai et al.
As to Claims 11 and 12, Johnson discloses the claimed invention expect for wherein the sequential delivery of the plurality of instruments is monitored by a robotic force sensing system which detects the force needed to insert the instruments to the initial registration position, wherein the sequential delivery is paused when the force sensing system detects a force exceeding a force limit.  
Shenai discloses a surgical method [0012-0013] wherein a sequential delivery of the plurality of instruments is monitored by a robotic force sensing system [0011, 0118] which detects the force needed to insert the instruments to the initial registration position [0011, 0050], wherein the sequential delivery is paused when the force sensing system detects a force exceeding a force limit [0167, 0171] in order to move the surgical instrument in response to data from a force sensor [0011]. 
Johnson with the force sensing system modification of Shenai in order to move the surgical instrument in response to data from a force sensor.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0265774 to Johnson et al. in view of U.S. Patent Pub. No. 2014/0378999 to Crawford et al.
As to Claim 16, Johnson discloses a surgical method (1500) for robot (100) assisted intervertebral disc prosthesis (10) placement. The method comprises identifying positions of first and second vertebrae (2001, [0133]) and generating and storing position data (1910) for the positions of the first and second vertebrae in a 3D model in a computing system [0083-0084], identifying the desired location of a disc prosthesis either by preoperative or intraoperative planning [0136-0139], 
As to Claim 17, Johnson discloses a surgical method wherein said 3D model in a computing system, was created using recent 3D imaging studies of the patient being implanted [0083-0084].
As to Claims 15-17, Johnson discloses the claimed invention expect for wherein the robot includes a guiding device which guides a trajectory of the plurality of instruments and provides a depth stop to limit the depth of insertion of the plurality of instruments, and inserting an intervertebral disc prosthesis between the first and second vertebrae to the planned position between the first and second vertebrae with robotic guidance.
Crawford discloses a surgical method [0061-0062] wherein a robot (15) includes a guiding device (250) which guides a trajectory of the plurality of instruments and provides a depth stop to limit the depth of insertion of the plurality of instruments (described in [0065]), and inserting an intervertebral disc prosthesis (260) between the first and second vertebrae to the planned position between the first and second vertebrae with robotic guidance [0067-0069] in order to allow for accurate and safe placement of an implant at the surgical site [0069].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical method for robot assisted disc prosthesis placement of Johnson with the depth stop and implant modification of Crawford in order to allow for accurate and safe placement of an implant at the surgical site.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775